Mutual recognition of professional qualifications (debate)
The next item is the oral question to the Commission by Malcolm Harbour, Andreas Schwab, Evelyne Gebhardt, Cristian Silviu Buşoi, Heide Rühle, Adam Bielan and Kyriacos Triantaphyllides, on behalf of the Committee on the Internal Market and Consumer Protection, on the transposition of Directive 2005/36/EC on the recognition of professional qualifications (O-0108/2009/rev.2 - B7-0217/2009).
author. - Mr President, with your permission, I would propose that we delay a moment or two because this is an oral question to the Commission and we were hoping that Mr McCreevy would be here, but I see that Mr Samecki is going to speak. I have not met Mr Samecki before, so I am interested that he is here to provide an answer to an issue that Mr McCreevy and his team have been working on. Thank you very much.
I was going to have welcomed Mr McCreevy here and thanked him for his work previously, so perhaps you will pass on our good wishes for what might have been his final appearance here. Nevertheless, I am particularly pleased that Mr Barnier has joined us as a very active member of my committee to hear this, because this is a dossier which will be very much in his in-tray, assuming of course that the Parliament approves his nomination and the Commission moves forward. It is nevertheless very good that he is here.
The free movement of professionals and the Directive on the mutual recognition of professional qualifications are among the flagship issues that my committee is most concerned about in the whole construction of the single market. It is very appropriate that we are discussing this question to the Commission this morning, which is essentially to ask for an update on the progress in transposing the revised directive that my committee worked on back in 2004-2005, and on how that is actually being implemented by the Member States. It is also very timely because Professor Monti came to our committee on Monday to talk about his mission for the President of the Commission on the future direction of the internal market. He made a very strong point that part of the problem with the internal market is actually not the lack of legislation, but the consistent enforcement and effectiveness of the existing instruments that we have in place to create the internal market.
In the case of the mutual recognition of professional qualifications, as the text of our question quite clearly sets out, we already know that a significant number of problems in relation to recognition of professional qualifications are encountered by citizens across the European Union. It has one of the highest levels of complaints in the Solvit mechanism that we very much support at member government level. Many people feel frustrated by the absence of clear decisions and also by the lack of contact between authorisation bodies in different Member States. One of the things that our own research has done, and this committee commissioned research on this topic, is to demonstrate the fact that there is nothing like enough coordinated activity on helping people to recognise their rights under mutual recognition. The other aspect is that it is also clear from the work we and others have done that not enough professions are actually thinking in terms of moving into a European qualifications framework. There are serious questions that we need to ask about the mechanism, about how simple it is to access and about how effective it is in practical terms. We know from the statistics and the information - and I am sure we will hear from the Commission shortly - that transposition of this instrument has been delayed in just about every Member State. It has taken much longer than people expected to bring this into operation, and that of itself raises concerns about the complexity of the instrument itself.
Just to pull all these things together in the context of the work of the Internal Market Committee over the next five years, I am delighted that, I think, all the coordinators of the committee are here today and I want to thank them for the work they have done, together with myself, on shaping the forward agenda for this committee. This question of mutual recognition of professional qualifications is not just a one-off. It is part of our feeling that the role of our committee is to continue to investigate, to promote and to make recommendations about the future evolution of the key legislations, the key building blocks of the single market.
We know that the Commission is due to review the mutual recognition directive in 2011. We plan to have a meeting of national parliaments and national parliamentarians to discuss this proposal. We have already had a hearing on this and we have our research report. These are the instruments that my committee can use and, if the coordinators agree, I am sure that we will be doing an own-initiative report sometime in 2010 to feed into this discussion that the Commission will have.
That is the context of the question. We look forward to hearing the Commission's reply to set the framework for that, but this is just the beginning of the process and I am sure that the new Commissioner will be able to take that forward and work with us to really develop this crucial piece of legislation and make the single market work better.
Member of the Commission. - Mr President, I would like to thank the Members of the Committee on the Internal Market and Consumer Protection for raising these important questions.
Before responding to the individual questions, let me start with an overview. The objective of the Professional Qualifications Directive is to facilitate the free movement of our citizens in the internal market. Two years after the end of the transposition period, transposition is complete in 22 Member States, and four Member States will hopefully deliver by the end of the year. At this stage I am, however, concerned about Greece, from which we have not received any transposition measure yet.
Let me now turn to the first question. The transposition has constituted a challenge for Member States mainly because it affects more than 800 different professions. These professions have often even been regulated in federal or regional laws. However, this cannot be an excuse for any delays, and the Court of Justice has not accepted such delays in six judgments so far.
Concerning the second question, the main problems relate to the health professions and architects, where a higher degree of harmonisation of training requirements at European level is in place. Problems also occur in professions with higher levels of cross-border mobility of workers such as teachers or tourist guides.
On the third question, the priority of the Commission is to ensure correct and consistent implementation of the directive. To this end, we have developed a code of conduct on administrative practices and a user guide addressed to citizens, which will also promote more consistency.
As to the obstacles which Solvit identified, we are fully aware of problems on the ground, such as delays occurring in the recognition procedure, lack of response from the national competent authorities, unsubstantiated decisions, lost files, etc. Sometimes, erroneous information is even given to migrants and they are invited to follow wrong procedures. However, the Solvit network has proven to be effective in solving many of these problems.
But there is not only Solvit. National contact points are now in place in all Member States to inform and assist citizens, and the Commission expects them to be even more active in the future. Moreover, the Internal Market Information System has also provided a medium for supporting more than 1 200 information exchanges for many of the regulated professions this year. This has brought about enhancements in day-to-day administrative cooperation between Member States.
Finally, on the last question, the Commission is not in a position to assess whether there is a need for reform at the moment. This will be done during an ex post evaluation exercise foreseen by the directive. Our intention is certainly to respect the timetable set in the directive. It will be up to the next Commission to decide how to take this forward.
Mr President, ladies and gentlemen, in 2005, we adopted this directive after several years of work and debate in Parliament and it came into force. In 2007, it was implemented. Now we have reached 2009 and it is hard to accept that the directive has not been implemented everywhere, particularly since it was not completely new, because there were already proposals in place. I can only encourage the Commission to exert more pressure on the Member States.
I had expected that the problems would lie in the practical management of the directive. That is the main subject of the forthcoming investigations: to find out where there are specific local problems and to discover what is actually happening. There has already been a reference to the fact that 20% of the complaints to SOLVIT concern this subject. This is a very serious matter. Mr Harbour rightly pointed out - and I do not want to repeat what he said - the importance of this problem for the internal market from an economic perspective.
However, apart from the economic issues, it is also one of the fundamental freedoms of citizens to be able to exercise their profession and to fulfil their potential in another state, for example, when they marry or move to another country for some other reason. This is a genuine problem for the citizens of Europe.
It is important for us to acknowledge that there will inevitably be problems. It is a complex matter, it takes time to implement and different cultures and traditions are involved, particularly with regard to the professions and the concepts of quality and qualifications within those professions. Therefore, it is not possible to recognise every qualification from one country in another country without question. For me and for us, this is less about dealing with the individual cases of hardship which will inevitably occur and more about investigating - and this is where SOLVIT comes in - whether there are faults in the structures or in the system and whether and how improvements can be introduced.
I would like to point out that it will never be possible to bring this subject to a close. It is a long-running issue because new professions and new job descriptions are, of course, constantly coming into existence. For this reason, this is an ongoing task for the Commission and for Parliament, but also for the Member States, whose goodwill I would like to call on at this point.
Mr President, I would first like to say that it is totally outrageous that there are no members of the Commission here, because this is a question directed at the European Commission. This shows contempt for Parliament. It is simply outrageous and we find it totally unacceptable.
(Heckling)
Yes? Yes, he did not get up. Well, I am sorry. I cannot accept that.
Moving on to the matter in hand, ladies and gentlemen, this is all about the citizenship of the Union, about the people who have the right to move freely throughout the European Union and to practise their professions where they live and where they choose to work. We have put this legislation in place so that this will become easier and so that the process of recognising professional qualifications can genuinely be brought up to date. I find it simply appalling that the Member States in many cases have not taken the necessary steps to implement this legislation and to ensure that citizens really have this freedom of movement. There is still a great deal to be done by the European Commission in this respect.
I would like to draw attention to one point which is very important to me and which we have repeatedly brought up in Parliament. We must ensure that the European professional card, which we have proposed, is introduced. This will put into citizens' hands something that will allow them to move throughout Europe. There are organisations which are attempting to do this. However, I feel it is important to ask the European Commission whether this is an area in which it could become involved in order to speed this process up.
The free movement of persons is one of the fundamental rights of the European Union's citizens. This also includes the free movement of professionals, which is a vital condition for ensuring that the internal market operates as efficiently as possible.
As has been mentioned in all the speeches made so far, in spite of the adoption of the Directive on the recognition of professional qualifications in 2005, professionals wishing to exercise their right of free movement are still encountering numerous difficulties. I have personally come across various cases of this type, which have been brought to my knowledge not only by Romanian citizens, but also by European citizens, relating to a variety of professions.
My colleagues from the Committee on the Internal Market and Consumer Protection did the honour of appointing me as rapporteur for the European Solvit network. As has been mentioned so far, a significant proportion of the cases which Solvit has to resolve are linked to failures in the system for mutual recognition of professional qualifications.
I believe, fellow Members, that we need to analyse in detail the problems which have been submitted to the Solvit centres so that we can see what we can improve.
Better communication is also needed between contact points in order to promote mutual understanding between Member States. They must understand how the other systems work in the European Union so that the maximum possible flexibility can be used when applying the directive, as well as to avoid the administrative obstacles blocking the professionals' path.
Lastly, it would be desirable for the five Member States which have not yet completed transposition of the directive, or any state among the 22 which has done this but is still having problems with transposition or has transposed it inappropriately, to quickly rectify these situations. The ultimate aim is to facilitate the smooth operation of the internal market for the provision of services which is directly affected by problems relating to the recognition of professional qualifications.
Mr President, Commissioner, I think we all agree on the objective here. Of course, we all want the citizens of Europe to be able to move about freely and to exercise their professions. The question is why this directive has still not been properly implemented after four or now nearly five years. I believe it would make sense if the committee was involved not only in drawing up and enacting the legislation, but if it also carried out an analysis afterwards of the reasons why transposition is delayed in this way.
The Directive on the recognition of professional qualifications is not the only directive which is causing problems. When there are so many cases in the Court of Justice of the European Union, when there are so many complaints procedures and when SOLVIT is so heavily involved with this subject, this should act as a wake-up call for us. We must look more closely at the reasons behind this. There are a number of causes. On the one hand, it is always very easy to say that the Member States are responsible for the delay. Protectionism is doubtless another of the reasons. The different cultures and legal systems certainly also play a role. What effect does European legislation have on these differing legal systems? That is another issue that we will have to address.
In addition, we must consider whether the directive has had the intended effect or whether it was incapable of achieving certain results right from its conception. I believe it is very important that we look at this issue again. This type of ex-ante analysis is one of the important subjects which this committee will have to deal with and make progress on.
However, I also have questions for the Commission. I am surprised that these guidelines are only appearing after more than four years. This could have been done much earlier. However, I do welcome the guidelines. I have read them and they are certainly helpful. Nevertheless, it would have been useful to have them some time ago. I would like to join with Mrs Gebhardt in asking what is happening about the European professional card. That will be the second important step.
Mr President, the crisis which has affected the European Union in recent months has shown irrefutably how important the internal market is for the functioning of the entire Union. We will not finish building it without introducing a certain freedom for people to migrate, which is guaranteed, among others, by the Directive on the mutual recognition of professional qualifications. Therefore, it is a sad and disturbing fact that, four years after adoption of the directive, it still is not in force in four countries, and none of the Member States adopted it before the deadline contained in the directive, 20 October 2007.
In relation to this, my first question to the European Commission is as follows: has the Commission not been too passive over the last four years, and what exactly did the Commission do so that all the countries would manage to transpose the directive in time? Secondly, I would like to ask when the Commission will publish a report evaluating transposition of the directive, and what will be used as the basis for the conclusions in the report? The Services Directive should be implemented at the end of the year. Today, in Parliament, we know already that many countries will not manage to pass laws about this in time. I would like to ask what connection the Commission sees between these two documents?
Finally, a very important matter for the country I represent is the question of migration of nurses. The directive introduces harmonisation of training requirements for nurses. I would like to ask what specific action the Commission has taken to help nurses from the countries of Central and Eastern Europe, including those from Poland?
(DE) Mr President, Commissioner, firstly I would like to express my sincere thanks to the Commission for presenting its opinion to us. However, I would also like to point out that, following the interinstitutional agreement between the Commission and Parliament, and I have seen this happen with the Services Directive, which we discussed in Brussels months ago, Parliament has a right to demand that the Commissioner responsible should be here to answer difficult questions. I do not think that we can resolve this issue with this Commission and there is no point in trying to do so.
On behalf of Parliament, I would like to explain to the representative of the Commission who is here that we believe that this part of the interinstitutional agreement is extremely important. Why is that? Not for reasons of mere formalism, but because this is a very important political question for the citizens of the European Union. Mr Bielan has just referred to the Services Directive, which can only function if professional qualifications are recognised by both sides. It is of great importance, but many people also connect it with a feeling of helplessness, if they have the impression that their employer is making use of discrepancies in the cross-border mutual recognition of professional qualifications simply to reduce their earnings.
These people feel abandoned and helpless. I have seen this myself in a number of cases here on the border between Germany and France. However, this is obviously not the only problem area. It is true that we cannot resolve all the difficulties overnight and that this process will remain an ongoing issue in future, as Mr Lechner, the rapporteur, has said. Nevertheless, it is our job to show the citizens that we take their concerns seriously and, in my opinion, this also includes the Commission attaching sufficient importance to this issue.
I hope that we will be able to work together with the new Commission on this in order to make progress. I would like to ask you to arrange this with the Directorate General responsible for this area.
(FR) Mr President, ladies and gentlemen, we have already discussed the fears linked to the transposition of the Services Directive. In this sense, the example of the Directive on the recognition of professional qualifications is symbolic. Some States have failed to respect the transposition deadline and are having problems due to the gaps in the text. Although this directive lays a solid foundation for mutual recognition, the specific characteristics of certain professions have not been taken into account. The fact is, recognising qualifications without having established actual common levels of qualification and training, including for higher education, can only cause complications and create mistrust on the part of Member States, professionals and the citizens.
The most obvious example is that of the medical professions. For example, French midwives are authorised to write prescriptions and are trained for that, which is not the case in other countries. What happens when a midwife without such authorisation arrives in France without additional training and has to write a medical prescription? Similarly, certain specialisms do not exist in every Member State.
This directive is crucial to the free movement of workers, the foundation on which the European project is based, but it must be improved and enhanced, and the difficulties encountered must serve to identify the professions for which language teaching and harmonised training are necessary.
I should like to mention the remarkable initiative, which is supported by all health professionals, to create a European card. This is a genuine guarantee as much for the carrier as for the customer or patient, and I call on the Commission to extend it to other professions, since this will enable us to improve mutual recognition and to gain the citizens' trust.
Mr President, when discussing the mutual recognition of professional qualifications and the good functioning of the internal market, we have to look at the current situation in the health sector, for which the directive and its implementation may need to be further discussed.
In addition to the full implementation of this directive, it is crucial to introduce further measures applying to mutual recognition, not only of diplomas, but of health professionals' qualifications as well. The provision of health services requires appropriate linguistic skills, registration through national regulators and, most importantly, the ability to deliver safe and high-quality care.
I think there is a need for better sharing of information between Member States regarding health professionals' registration, for example through a common EU database. A competence assurance system is also a key element of safe health care services provision, and we should think about common standards for the assessment of competences and skills.
Health professionals' mobility is also a question of public health and public safety. On these grounds, the ECJ has already approved additional national safeguards for the circulation of goods. There is also a rationale for such measures applying to the provision of health services, especially when new communication technologies allow controversial practices such as e-doctor consultations. We have to face the challenge of an ageing population, and this will put even more pressure on the European health workforce.
While ensuring the mobility of health professionals, we must also be able to guarantee to all European citizens accessible health services, timely delivered with the highest quality standards. This is a responsibility for all of us. I hope that the European institutions and Member States will consider it seriously, given the fact that some national health care systems are almost drained of professionals and this will make it extremely difficult for us to provide basic health care service.
(PL) Mr President, if we want our citizens to be mobile - and this is what the European economy needs - they have to be sure that when they gain their qualifications, for example, in Poland, they will not have problems with recognition of these qualifications in any Member State. I understand the scale of the problem perfectly. The 800 regulated professions of which Mr Samecki spoke, together with numerous regulations of these professions at national and regional level, are a considerable challenge for the administrations of the Member States. However, the challenge for our citizens who are having problems with recognition of their qualifications is, principally, how to find their feet in the complexities of the entire system. This is confirmed by data from Solvit, and this is why the problem with implementing the directive in time is only one aspect of our discussion.
We should not, however, forget that many problems are emerging because there is a lack of trust in Member States towards the education and training systems in other Member States. We lack, finally, cooperation, resources and the engagement of national administrations. The introduction of a European professional card is a good idea, and we had the opportunity to discuss this during the previous term of the European Parliament. Such a card must, however, facilitate the flow of people, and not make it more difficult. Introduction of this card - and I would like to stress this very strongly - should not become another barrier in the internal market.
Ladies and gentlemen, in just under ten days, the deadline for transposition of the Services Directive expires. I mention this because it is also important in the context of our debate today. These two directives complement each other in certain respects. Transposition of the Directive on the recognition of professional qualifications cannot be called a success, and so I will permit myself once again to appeal from this place for an intensification of work on both directives, because without them, we will not make progress with the internal market.
(PT) Mr President, as we are all aware, 15 directives were consolidated into a single legislative act for the mutual recognition of professional qualifications. That has given rise to a number of practical problems with transposition in the various Member States. The difficulties are well known, and the Commission should list the sticking points and analyse the problem areas found in the transposition of this important internal market provision.
The protectionism that rears its head at various levels is an obstacle not only to the free movement of persons but also to the internal market. We must try to identify the hazy areas so that the directive is not made less effective through mistrust. We are not asking the Union to do what the Member States should be doing, but an effort is needed to facilitate matters by helping to demolish professional corporatism.
To improve the transposition of this directive will require dissemination of the recognition of qualifications via the Solvit and EURES networks, the encouragement of joint platforms, implementation of effective contact points and, no less importantly, the linking of this directive to the Services Directive.
(MT) The biggest issue affecting the proper enforcement of this directive is the Member States' lack of trust in each others' systems. The Member States' disinterest in collaborating with each other is also reflected in the incoherent manner in which they perceive the internal market information system. Every Member State claims to use the system, but the frequency of use varies in accordance with the purpose for which it is used. It is impossible for an information exchange system to work properly when the Member States do not use it in the same way. It is necessary to have a full compilation of data which is updated regularly and it is also necessary to create a point of reference for all Member States, where each Member State inputs all necessary data which will allow the concrete application of the directive.
I would like to ask the Commission to inform us on the plans of action it intends to adopt for the proper transposition of this directive, if we truly wish to embrace the concept of the single market and not merely interpret it as we deem fit.
Mr President, before I go onto my question, there has been a lot of talk this morning about Solvit. At the last IMCO Committee meeting, we were told of the under funding of Solvit centres. You may want to take note of this before your hearing, Mr Barnier, but there is one intern running the organisation in one large Member State. We cannot allow that to go on, because Solvit provides us with an excellent service.
My question to the Commission is connected to health care professionals. An impaired professional risks putting patients' health at risk and, in the most extreme cases, can cause death.
Is the Commission considering a legal duty for competent authorities to proactively and effectively share information about struck-off professionals to ensure that the mobility of health care professionals does not compromise patient safety?
The current internal market information system allows for the sharing of information, but only when a competent regulator has a question about an applicant to its register, so we have to have a better exchange to alert authorities when an individual has been struck off due to incompetence.
Thank you, Mr President, for raising this issue for the committee.
(FR) Mr President, much has been said about the mutual recognition of professional qualifications. The question is: why is this directive, which is so important and so universally longed-for, difficult to apply? Well, quite simply because it is difficult and complex to apply in everyday, operational terms.
I see three main problems: the first is obviously language, a point that has been raised; the second is the complexity of the procedures to be followed to have a person's qualifications recognised as valid - at times, people have to literally jump through hoops to have their initial diplomas recognised; and the third is perhaps the variety of types of initial training.
In this regard, I think it would be a good idea for the Commission to ask the Member States to appoint, for each profession, a single competent professional body to be in charge of continuing training - continuing training being one of the solutions. These competent bodies should be asked to sit as a board, at European level, to define a common European form of certification. In that way, we would gradually see professionals go from an initially heterogeneous level to a common level of continuing training.
(FR) Mr President, Commissioner, ladies and gentlemen, Belgium is one of five Member States to have not yet fully transposed the Directive on the recognition of professional qualifications. However, according to the information that I have, the only thing it has left to do to comply with European law is to solve the problem of travel professionals.
Leaving aside the difficulties inherent in the Belgian institutional system with regard to the transposition of the various European directives, it seems that the directive that we are discussing here is particularly complex. That has already been mentioned. Belgium is not the only country to be affected by the non-transposition, poor transposition or partial transposition of directives. That is why, in the interests of professionals, I call on the European Commission to help those Member States that are having difficulties. Professionals should be able to benefit from the free movement of persons and freedom of establishment which, I would point out, constitute the main objective of this directive.
Mr President, firstly, my thanks to Mr Samecki for his good work. I think we all agree with the principle we are discussing here this morning, but it should apply not only across the European Union but worldwide as well.
This is something we discussed recently at the Canadian delegation, which is a step in the right direction. However, if we want that Utopian situation, we must ensure that professional qualifications are of an equal standard across the European Union and, ideally, worldwide.
There is anecdotal evidence to suggest that, in some countries at least, when students have not reached the educational standard to qualify for a course, they can go to another country and pay to do it there.
So there is a need for independent verifiable evidence that the standards are equal and, if they are equal, then there is no excuse for not transposing this principle across the European Union and, hopefully, in due course worldwide, to attain what we desire - the free movement of labour for professionals.
Mr President, let us get straight to the point here. The failure of Member States to get their act together in terms of the recognition of qualifications is costing us jobs. The failure of Member States to actually take this seriously enough is a serious issue. Our level of cross-border trade for what is supposed to be a single market is nowhere near what it should be. We are in the process of rebuilding the European economy, and part of this move must involve ways to enhance cross-border trade and make labour more mobile than it is now.
We must move to a new area of entrepreneurial innovation, where in Europe we are working together to make the world's most cutting-edge products. Given that our manufacturing base has dried up - Ireland being a case in point - exporting our services represents a new way of enhancing trade within Europe. However, for this, Europe must have standards when it comes to qualifications.
So far, the failure of Member States to agree on the rules for this matter is limiting our ability to sell these same services across borders. For the individuals involved, it is restricting the free movement of labour.
I agree with my colleague, MEP Grech, that Member States are not showing enough respect in particular for the information system they use and somebody needs to be held responsible in each Member State for the same. I urge the Commission to identify and tackle the obstacles which are preventing the realisation of the single market in this instance.
(NL) Mr President, I should like to pick out one aspect in this debate. There seems to be a great shortage of specialised professions, which has resulted in a trade in these qualifications and led to genuine qualifications being disregarded. This can entail great risks, both in the security sector, for example, and in large-scale plants such as chemical companies and oil refineries. National supervision in this regard seems to be inadequate.
I should like to ask the Commissioner three questions. Firstly, whether he knows about this; secondly, whether the European Commission can give us a report on this; and, thirdly, what we can do about it.
This is an absolutely ridiculous, undesirable phenomenon that I believe must be eliminated.
(SL) Ladies and gentlemen, this is really a very important issue that we are dealing with here, that of mutual recognition of professional qualifications within the European Union. This is a major problem because qualifications are granted by the education systems of EU Member States, of which there are at least 27.
Some of you will probably recall that, in March last year, we established the European Qualification Framework, which is a mechanism enabling comparison between education systems. However, one problem with this qualification framework is that it has not been implemented by the Member States. Some of them have not implemented it fully and some have used it merely as a convenient translator of various qualifications, occupations, skills and educational levels.
In my opinion, a major task lies ahead for the Member States in this particular area and, if they were really to enforce the European Qualification Framework, which was previously adopted at European institution level, they would greatly facilitate the comparison and the real mutual recognition of educational qualifications.
Member of the Commission. - Mr President, honourable Members, my apologies for not standing up during my first intervention. It is because of a lack of experience and the early morning hour.
In general, I would like to refer to a couple of selected questions. First of all, we should underline that the Commission has been supporting Member States in preparing the transposition of the directive. Where the transposition period has lapsed, we have also been vigorous in enforcing transposition. In 2007, we published a transposition guide. Then we developed the internal market information system, which is now used quite intensively by all Member States, and we also published a code of conduct on administrative practices in June this year.
A year ago, the Commission brought non-compliant Member States to the European Court of Justice, and the Court of Justice issued six favourable judgments condemning the lack of transposition by the Member States concerned. Very recently, we published a scoreboard illustrating the state of transposition in the Member States, as well as a user guide for citizens and the business community.
To conclude, I would like to thank you for all the questions and comments, and especially the Chair, Malcolm Harbour, for his valuable input. We believe that it is up to the Member States to deliver now. The Commission is looking forward to developing a special relationship with Parliament also as regards this file. In particular, we are ready to actively discuss how the directive works in practice, and how to take best account of a swiftly changing environment in the coming years.
The debate is closed.
Written statements (Rule 149)
One stated goal of this directive is to implement fully the current legal provisions concerning the freedom of movement of professionals within the EU. The free movement of professionals has already been adopted in Directive 2005/36/EC. However, problems are occurring repeatedly, particularly in regions near national borders. Many people in the region I come from work in Luxembourg, Belgium or France. I receive numerous enquiries from citizens who cross into one of the neighbouring countries to work. These enquiries often relate to the recognition of professional qualifications. This situation must change. Agreements have been reached by the professional organisations for specific professions, but this does not help in every case and all too often, citizens have to fight to have their qualifications recognised. It becomes particularly difficult when a particular country does not have a specific profession or that profession is organised differently, for example, physiotherapists or people with a PhD in business administration. At the same time, many areas are short-staffed. Nurses or toolmakers, for example, must, in future, have better opportunities on our labour markets and, above all, the internal market must function effectively as far as work is concerned. We need a transparent, simple and clear recognition procedure.